Citation Nr: 9917477	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  98-15 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from March to November 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  The veteran was born in 1945, has a general equivalency 
(GED) diploma and experience as a machine operator and mail 
handler/eeo counselor; he last worked in November 1996 as a 
machine operator for a temporary service .

2.  The veteran's disabilities are not productive of total 
disability and are not sufficient to render the average 
person unable to secure substantially gainful employment.  

3.  The veteran's disabilities do not preclude him from 
engaging in substantially gainful employment, consistent with 
his age, education and occupational history.  


CONCLUSION OF LAW

The requirements for a permanent and total rating for pension 
purposes have not been met.  38 U.S.C.A. §§ 1502, 1521, 5107 
(West 1991 & Supp. 1995); 38 C.F.R. §§ 3.321, 3.340, 3.342 
and Part 4 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for ninety (90) days or more 
during a period of war and who is permanently and totally 
disabled due to nonservice-connected disabilities that are 
not the result of willful misconduct.  Permanent and total 
disability will be held to exist when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last throughout the remainder of that person's 
life.  Talley v. Derwinski, 2 Vet.App. 282, 285 (1992); 
38 C.F.R. §§ 3.340(b), 4.15 (1998).  

According to 38 U.S.C.A. § 1502, a finding of permanent and 
total disability is warranted where a veteran experiences any 
disability that is sufficient to render it impossible for an 
average person to follow a substantially gainful occupation.  
The "average person" standard is outlined in 38 C.F.R. 
§ 3.340 and § 4.15.  Section 4.15 also provides that a total 
evaluation is based primarily on the average impairment in 
earning capacity, and that permanent loss of the use of both 
hands, or of both feet or of one hand and one foot, or the 
sight in both eyes is considered permanent and total 
disability for pension purposes.  Further, permanent total 
disability evaluations for pension purposes will be 
authorized, provided other requirements of entitlement are 
met, for congenital, developmental, hereditary or familial 
conditions, as well as for disabilities that require 
indefinite periods of hospitalization.  38 C.F.R. § 3.342(b).  

According to 38 C.F.R. § 4.15, the average impairment in 
earning capacity provides the basis upon which a total 
disability rating may be granted.  The criteria set forth in 
the VA Rating Schedule, found in 38 C.F.R. Part 4 (1995), 
also provide a means for objectively determining total 
disability.  When impairment is commensurate with a 
100 percent rating in accordance with the schedular criteria, 
a total rating on a schedular basis is warranted.  38 C.F.R. 
§ 3.340(a)(2).  Section 4.17 of Title 38 of the Code of 
Federal Regulations provides that all veterans who meet the 
eligibility requirements and who are unable to secure or 
follow a substantially gainful occupation by reason of 
disability likely to be permanent shall be rated permanently 
and totally disabled.  Section 4.17 further provides that, 
for pension purposes, the permanence of percentage 
requirements set forth in 38 C.F.R. § 4.16 (1995) is 
mandatory.

The RO denied the veteran's claim of entitlement to 
nonservice connected pension in two rating decisions, one 
dated June 1998, the other dated February 1999.  The RO 
assigned the following evaluations for the veteran's 
disorders: 20 percent for diabetes mellitus under Diagnostic 
Code 7913, 20 percent for perianal abscesses under Diagnostic 
Code 7335, 10 percent for hypertension under Diagnostic Code 
7101 and a noncompensable evaluation for anemia under 
Diagnostic Code 7700.  

As noted above, entitlement to pension benefits may be 
objectively determined if the veteran is unemployable as a 
result of permanent disabilities or experiences disabilities 
that would preclude an average person from following a 
substantially gainful occupation, if it is reasonably certain 
that the disabilities are permanent.  38 U.S.C.A. § 1502; 
38 C.F.R. § 4.15.

As pertinent to an objective determination of total 
disability, for which, as noted above, a means is provided 
through the application of the criteria set forth in the VA 
Rating Schedule, such determination requires an analysis of 
the propriety of the ratings assigned for each of the 
veteran's nonservice-connected disabilities.

a. Diabetes Mellitus

Diagnostic Code 7913 provides that a 20 percent evaluation is 
warranted for diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  A 40 percent evaluation is warranted for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.

At a VA examination conducted in December 1998, the veteran 
reported a history of diabetes mellitus for 16 years.  He 
also reported that he was currently treated with pills and 
that his diabetes was fairly well controlled.  His blood 
sugar reading was 142.  The examiner diagnosed the veteran 
with diabetes mellitus controlled by medication.  The veteran 
was also evaluated for this disorder while hospitalized in 
February 1998 at a VA facility.  At that time the veteran's 
glucose was found to be 254 and the veteran was discharged on 
a diabetic maintenance diet, i.e. no concentrated sweets in 
diet.  

A careful review of the evidence shows that the veteran's 
diabetes has been properly rated as 20 percent disabling.  
His disorder is treated with medication and a restricted 
diet.  There is no evidence that insulin is required for 
treatment.  Therefore, the symptomatology falls squarely 
within the 20 percent evaluation.

b. Perianal abscesses

Diagnostic Code 7335 provides that a fistula in ano should be 
rated as impairment of sphincter control.  The code for 
impairment of sphincter control is Diagnostic Code 7332.  
That code provides that a noncompensable evaluation is 
warranted where there is healed or slight impairment of 
sphincter control without leakage.  A 10 percent rating is 
assigned when there is constant slight, or occasional 
moderate leakage.  Occasional involuntary bowel movements, 
necessitating the wearing of a pad, warrant a 30 percent 
rating.  With extensive leakage and fairly frequent 
involuntary bowel movements, a 60 percent evaluation is 
assigned.  A complete loss of sphincter control warrants a 
100 percent evaluation.

The December 1998 VA examination recorded the veteran's 
history of abscesses on and off for the past 10 years.  
Examination revealed actively draining abscesses that 
involved a significant portion of the right buttock.  There 
was evidence of incision and draining marks covering an area 
of 3 centimeters by 4 centimeters.  There was also evidence 
of an abscess on the left scrotum that appeared to be 
draining a small amount of white, pustular material.  

In June 1998, the veteran underwent a bedside incision and 
drainage of his perirectal abscesses after he complained of 
decreased appetite and abdominal pain.  In the rectum there 
was fluctuant area approximately 3 centimeters from the anal 
verge.  There was good sphincter tone and there were no 
rectal masses.  He was guaiac positive and was treated with 
antibiotics.  At the hospitalization in February 1998, the 
veteran reported a long history of rectal bleeding 3 to 4 
times a week and examination revealed healed scars from 
incision and drainage of perirectal abscesses.  

The last rating decision states that the veteran is rated 20 
percent disabled under this Diagnostic Code.  However, this 
code does not allow a 20 percent rating.  As mentioned above, 
this Code allows for noncompensable, 10, 30, 60 and 100 
percent evaluations.  In light of the documented 
symptomatology, it is the decision of the Board that a rating 
of 10 percent is warranted in this case.  The veteran has 
constant slight impairment that warrants the 10 percent 
evaluation but not the occasional involuntary bowel movements 
contemplated by the 30 percent rating.  It is therefore noted 
that a 10 percent rating is the proper rating in this 
instance. 

c. Hypertension

The veteran's hypertension is rated at 10 percent disabling 
under Diagnostic Code 7101.  A 10 percent evaluation is 
warranted with diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more, or, minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent evaluation is warranted 
with diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more.

The veteran reported a history of hypertension at his VA 
examination in December 1998.  His blood pressure at the time 
was 130/90 and the veteran was diagnosed with hypertension 
that appears fairly well controlled by medication.  As the 10 
percent evaluation contemplates symptomatology that is 
controlled by continuous medication, it is the decision of 
the Board that the 10 percent rating for hypertension is 
proper.

d. Anemia

Diagnostic Code 7700 provides that a noncompensable 
evaluation for anemia is warranted where the hemoglobin is 
10gm/100ml or less, asymptomatic.  A 10 percent evaluation is 
warranted where the hemoglobin is 10gm/100ml or less with 
findings such a weakness, easy fatigability or headaches.

At the most recent evaluation, the VA examination in December 
1998, the veteran's hemoglobin was 9.2.  The examiner noted 
that the veteran did have anemia and that the results 
suggested a slight worsening of his anemia.  Laboratory 
results from a VA hospitalization in June 1998 found the 
veteran's hematocrit to be 21.9 on admission.  He received 
transfusions of red blood cells at that time.  In February 
1998, the veteran's hemoglobin at admission was 9.4 and his 
hematocrit was 28.6.  While the veteran has anemia, there is 
no medical evidence of weakness, easy fatigability or 
headaches necessary for the 10 percent evaluation.  
Therefore, the 10 percent rating assignment is proper.

With respect to making an objective determination of total 
disability, in consideration of which the Board has 
undertaken the alphabetized analyses set forth above bearing 
on the propriety of the currently assigned ratings (and 
combined rating) for the veteran's disabilities, the Board 
would, as noted above, point out that, when overall 
impairment is commensurate with a 100 percent rating in 
accordance with schedular criteria, a total rating on a 
schedular basis is warranted.  38 C.F.R. § 3.340(a)(2).  In 
the alphabetized analyses set forth above, the Board has 
determined that the ratings currently assigned the veteran's 
disabilities are proper in each instance except the rating 
for the perirectal masses.  Therefore, the combined rating, 
in accordance with the principles codified at 38 C.F.R. 
§ 4.25, for the veteran's disorders is 40 percent disabling.  
However, given the analyses conducted by the Board above, the 
veteran is without sufficient additional disability to bring 
his combined rating to 70 percent or more.  Given the 
foregoing consideration (and even assuming, without 
conceding, that each of the veteran's nonservice-connected 
disabilities is permanent in accordance with 
38 C.F.R. § 4.17), the veteran's disabilities are objectively 
determined not to be representative of total disability in 
accordance with 38 C.F.R. §§ 4.16 and 4.17.  Accordingly, on 
the basis of the objective "average person" standard of 
review, a permanent and total disability evaluation is not 
warranted.  

Since the veteran's disabilities do not meet the threshold 
requirements of 38 C.F.R. § 4.17, as applied to pension cases 
through 38 C.F.R. § 4.16, the Board must further determine 
whether the veteran would be eligible for pension benefits on 
the basis of subjective criteria, see Brown v. Derwinski, 
2 Vet.App. 444 (1992), including consideration of a 
claimant's age, education and occupational history, and 
unusual physical and mental defects.  Such subjective 
standard mandate of 38 U.S.C.A. § 1521(a) is created by 
38 C.F.R. § 4.17 and § 3.321(b)(2) being read together.  See 
Talley, supra.  

With respect to the subjective factors bearing on the 
veteran's possible entitlement to pension benefits, such as 
age, education and occupational background, the Board notes 
that the veteran was born in 1945 and that he received a 
general equivalency diploma (GED) in service.  The record 
further reflects that he was working odd jobs, including 
self-employed exterminator and carpet cleaner when he was 
admitted to the Dual Diagnosis program in February 1998.  
There is nothing in the medical record; i.e. there is no 
medical opinion, which states that the veteran is 
unemployable.  The veteran did lose a job with the U. S. Army 
Publication Center, per his report, due to alcohol related 
problems.  As to the medical evidence of alcohol abuse, which 
was specifically noted upon the most recent VA compensation 
and pension examination in December 1998, the Board notes 
that alcoholism may not be considered in adjudicating claims 
for a permanent and total disability rating for pension 
purposes as it is considered willful misconduct.  38 U.S.C.A. 
§ 1521; 38 C.F.R. §§ 3.301, 3.342.  Given the foregoing 
observations, and in consideration of the veteran's being 
middle age and without evidence of unemployability, the Board 
is not persuaded that the disabilities of this particular 
veteran, considered in the context of a subjective standard 
of entitlement to the benefit sought, as so incapacitating as 
to preclude substantially gainful employment.

Finally, the Board would point out that, inasmuch as the 
veteran, given the discussion above, does not meet the 
percentage standards for entitlement to pension under 
38 C.F.R. § 4.16(a), it has considered entitlement to pension 
in accordance with the extraschedular criteria codified at 
38 C.F.R. § 3.321(b)(2).  However, in light of the Board's 
determination that the veteran is not found to be 
unemployable by reason of factors including his age and 
occupational background, the provisions of 38 C.F.R. 
§ 3.321(b)(2) are not for application in resolving the 
appeal.  Accordingly, entitlement to a permanent and total 
rating for pension purposes is denied.  38 U.S.C.A. §§ 1502, 
1521, 5107; 38 C.F.R. §§ 3.321, 3.340, 3.342, and Part 4.
ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

